DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application.
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over US Patent No. 10516748 has been received and approved by the office on 02/16/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art in the field, such as Neto (Sensing in the Collaborative Internet of Things) teaches a system collect user requirements and priorities, search IoT sensors best suits the user requirements. Riley (Functional Testing for IoT) teaches IoT services requires strong test capabilities to ensure the performance of the services meets the user’s requirements. Hugron (US 20050108094 A1) teaches determining a weighting of importance of the consumer needs, using the grading and the weighting to calculate a score for each product of the set of products and using the scores to differentiate between products such as to suggest to the consumer a product that best satisfies the expressed consumer needs. Chen (US 20160301707 A1) teaches probing IoT devices to learn abilities of the IoT devices, the probing results is used by the packet analysis to exposes risks of the IoT devices. However, the prior art of record fail to explicitly teach . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455